PER CURIAM.
In Case No. 4D07-986, we reversed the summary denial of grounds one and two of appellant’s motion for postconviction relief for either an evidentiary hearing or the attachment of further portions of the record conclusively refuting those grounds for relief. With respect to ground four of his motion, we reversed the summary denial and directed the trial court on remand to correct the sentences imposed in October 2003 in L.T. Case No. 03-9215, and on revocation of probation in L.T. Case Nos. 00-7545, 00-11011, and 00-12797, to reflect that they were to run concurrent with the sentences imposed in June 2003 in L.T. Case Nos. 03-3100 and 03-3237, so that the written sentences would conform to the sentencing judge’s oral pronouncement. Smith v. State, 968 So.2d 675 (Fla. 4th DCA 2007).
On remand, the trial court held an evi-dentiary hearing on grounds one and two and denied them; however, the parties agree that the correction of appellant’s sentences was overlooked both by the parties and the trial court.
Accordingly, we affirm the order on appeal, with respect to which appellant raises *1183no issues, but remand for the trial court to comply with our mandate in the prior appeal, Case No. 4D07-986, as it concerns ground four of appellant’s postconviction motion.

Affirmed, But Remanded.

STEVENSON, TAYLOR and DAMOORGIAN, JJ., concur.